DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 16 Mar 2021 has been entered.  Claims 14-16, 18-22, and 24-40 are pending in the application with claim 17 cancelled.  Claims 14-16, 18-22, and 24-26, and 29-34 are currently amended with claims 35-40 newly added.  Applicant’s amendment to the Drawings and Claims have overcome some, but not all, of the objections and 35 U.S.C. 112 rejections previously set forth in the Non-Final Office Action mailed 01 Dec 2020. The remaining issues are resolved in the below examiner’s amendment.
The claims are no longer read as invoking 35 U.S.C. 112(f) following the amendment to the claims.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Curtiss Dosier (#46670) on 24 Mar 2021.


Claim 22, Ln. 2 has replaced “disabling identify” with --identifying--
Claim 24, Ln. 4 has removed “and”
Claim 39, Ln. 1 has replaced “claim 38” with --claim 36--

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 14 is allowed for having been amended to included all limitations of former claim 17, which was indicated as allowable subject matter in the preceding Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785